 Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 1 of 35 PageID 53



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

JUDITH B. ROGERS,
as the Personal Representative of
THE ESTATE OF JOSEPH N. ROGERS, SR.,
deceased,

         Plaintiffs,
                                                     Case No: 3:19-CV-00551

v.                                                   JURY TRIAL DEMANDED

MONSANTO COMPANY,
a foreign corporation,

      Defendant.
_______________________________/

                                    AMENDED COMPLAINT

              The Plaintiff, JUDITH B. ROGERS, as the Personal Representative of THE

     ESTATE OF JOSEPH N. ROGERS, SR., deceased (hereinafter “Plaintiff”), sues the

     Defendant, MONSANTO COMPANY (hereinafter “Monsanto”), and allege the following:

                                     NATURE OF THE CASE

         1.      This is a wrongful death lawsuit brought pursuant to Section 768.16 through

768.26, Florida Statutes, in relation to the death of Joseph N. Rogers, Sr., deceased, as a direct

and proximate result of Monsanto’s negligent and wrongful conduct in connection with the

design, development, manufacture, testing, packaging, promoting, marketing, advertising,

distribution, labeling, and/or sale of the herbicide Roundup®, containing the active ingredient

glyphosate.

         2.      Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to

human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper

warnings and directions as to the dangers associated with its use.

                                                 1
 Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 2 of 35 PageID 54



        3.      Joseph N. Rogers, Sr.’s death, like the deaths and injuries striking thousands of

similarly situated victims across the country, was avoidable.

                                     JURISDICTION AND VENUE

      4.        This Court has jurisdiction over Monsanto and this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Plaintiff and Monsanto.

Monsanto is incorporated and has its principal place of business outside of the State of Florida.

Furthermore, at the time of his death, Joseph N. Rogers was resident of and permanently

domiciled in Florida; the Estate of Joseph N. Rogers, Sr., deceased, is a Florida estate; and

Plaintiff resides and is permanently domiciled in Florida.

        5.      The amount in controversy exceeds $75,000, exclusive of interest and cost.

        6.      The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        7.      Venue is proper within this district pursuant to 28 U.S.C. § 1391, in that Monsanto

conducts business here and is subject to personal jurisdiction in this district, including in

Jacksonville, Duval County Florida. Furthermore, Monsanto sells, markets, and/or distributes

Roundup® within the Middle District of Florida, including within Jacksonville, Duval County,

Florida. Also, a substantial part of the acts and/or omissions giving rise to these claims occurred

within this district.

                                             PARTIES

      8.        Plaintiff is a natural person who resides and is permanently domiciled in

Jacksonville, Duval County, Florida.       Furthermore, The Estate of Joseph N. Rogers, Sr.,

deceased, was opened in the Circuit Court of the Fourth Judicial Circuit, in and for Duval

County, Florida.

        9.      Plaintiff brings this action for the wrongful death of Joseph N. Rogers, Sr.,

deceased, sustained by exposure to Roundup® (“Roundup”) containing the active ingredient

                                                 2
 Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 3 of 35 PageID 55



glyphosate and the surfactant polyethoxylated tallow amine (“POEA”). As a direct and proximate

result of being exposed to Roundup, Joseph N. Rogers, Sr., deceased, developed Non-Hodgkin

Lymphoma and died as a result.

       10.     “Roundup” refers to all formulations of Monsanto’s Roundup products, including,

but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom

Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

 Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup Grass

 and Weed Killer, Roundup Herbicide, Roundup Original 2k herbicide, Roundup Original II

 Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup Promax, Roundup

 Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate

 Weed & Grass Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup

 Ready-to-Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-

 to-Use Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra

 Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed &

 Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed &

 Grass killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup

 Weed & Grass Killer1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry

 Herbicide, or any other formulation of containing the active ingredient glyphosate.

       11.     Monsanto is a Delaware corporation, with a principle place of business in St.

Louis, Missouri.

       12.     Monsanto advertises and sells goods, specifically Roundup, in the State of

Florida, and in Jacksonville, Duval County in particular.

       13.     Monsanto transacted and conducted business within the State of Florida, and

within Jacksonville, Duval County in particular, that relates to the allegations in this Complaint.


                                                  3
 Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 4 of 35 PageID 56



        14.    Monsanto derived substantial revenue from goods and products used in the State

of Florida, and in Jacksonville, Duval County, in particular.

        15.    Monsanto expected or should have expected its acts to have consequences within

the State of Florida, and in particular, in Jacksonville, Duval County, and derived substantial

revenue from interstate commerce.

        16.    Monsanto engaged in the business of designing, developing, manufacturing,

testing, packaging, marketing, distributing, labeling, and/or selling Roundup.

        17.    Monsanto is authorized to do business in the State of Florida, and did and does

derive substantial income from doing business in the State of Florida, including in Jacksonville,

Duval County, Florida.

        18.    Upon information and belief, Monsanto purposefully availed itself of the privilege

of conducting activities with the State of Florida, thus invoking the benefits and protections of its

laws.

        19.    Upon information and belief, Monsanto did design, sell, advertise, manufacture

and/or distribute Roundup, with full knowledge of its dangerous and defective nature.

                                       FACTUAL ALLEGATIONS

        20.    At all relevant times, Monsanto was in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or has acquired and is

responsible for the commercial herbicide Roundup.

        21.    Monsanto is a multinational agricultural biotechnology corporation based in St.

 Louis, Missouri. It is the world’s leading producer of glyphosate.

        22.    Monsanto discovered the herbicidal properties of glyphosate during the 1970’s and

subsequently began to design, research, manufacture, sell and distribute glyphosate based

“Roundup” as a broad spectrum herbicide.

                                                   4
    Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 5 of 35 PageID 57



           23.     Glyphosate is the active ingredient in Roundup.

           24.     Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

compete with commercial crops grown around the globe.

         25.       Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based

only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-

phosphate synthase, known as EPSP synthase.

           26.     Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase

that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid

in plant tissue and ultimately plant death.

           27.     Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

and roots, and detectable quantities accumulate in the plant tissues.

           28.     Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.

         29.       Monsanto is highly involved in the development, design, manufacture, marketing,

sale, and/or distribution of genetically modified (“GMO”) crops, many of which are marketed as

being resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Monsanto was the world’s

leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70% of corn

and cotton, and 90% of soybean fields in the United States contained Roundup Ready® seeds.

           30.     The original Roundup, containing the active ingredient glyphosate, was introduced

in 1974. Today, glyphosate products are among the world’s most widely used herbicides. 1




1
    Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005
                                                         5
 Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 6 of 35 PageID 58



       31.     For nearly 40 years, consumers, farmers, and the public have used Roundup,

unaware of its carcinogenic properties.

                  REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

       32.     The manufacture, formulation and distribution of herbicides, such as Roundup, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7

 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

 Protection Agency (the “EPA”) prior to their distribution, sale, or use, except as described by

 FIFRA 7 U.S.C. § 136a(a).

       33.     The EPA requires as part of the registration process, among other requirements, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by the

EPA, however, is not an assurance or finding of safety. The determination the EPA makes in

registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

       34.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       35.     The EPA and the State of Florida registered Roundup for distribution, sale, and

manufacture in the United States and within the State of Florida.




                                                  6
 Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 7 of 35 PageID 59



       36.     FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The government is not required, nor is it able, to perform the

product tests that are required of the manufacturer.

       37.     The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-

 1. In order to reevaluate these pesticides, the EPA demands the completion of additional tests

 and the submission of data for the EPA’s review and evaluation.

       38.     In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment – in relation to the registration process – no later than July 2015. The

EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment

pending further review in light of the World Health Organization’s March 24, 2015 finding that

glyphosate is a “probable carcinogen,” as demonstrated by the mechanistic evidence of

carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

             MONSANTO’S FALSE REPRESENTATIONS REGARDING
                       THE SAFETY OF ROUNDUP®


      39.      In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup, were “safer than table salt” and "practically non-toxic" to

mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

               a)      Remember that environmentally friendly Roundup herbicide
                       is biodegradable. It won't build up in the soil so you can use

                                                  7
    Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 8 of 35 PageID 60



                         Roundup with confidence along customers' driveways,
                         sidewalks and fences ...

                b)    And remember that Roundup is biodegradable and won't build
                      up in the soil. That will give you the environmental confidence you
                      need to use Roundup everywhere you've got a weed, brush, edging or
                      trimming problem.

                c)       Roundup biodegrades into naturally occurring elements.

                d)       Remember that versatile Roundup herbicide stays where you
                         put it. That means there's no washing or leaching to harm
                         customers' shrubs or other desirable vegetation.

                e)       This non-residual herbicide will not wash or leach in the soil. It
                         stays where you apply it.

                f)       You can apply Accord with “confidence because it will stay
                         where you put it” it bonds tightly to soil particles, preventing
                         leaching. Then, soon after application, soil microorganisms
                         biodegrade Accord into natural products.

                g)       Glyphosate is less toxic to rats than table salt following acute
                         oral ingestion.

                h)       Glyphosate's safety margin is much greater than required. It
                         has over a 1,000-fold safety margin in food and over a 700-
                         fold safety margin for workers who manufacture it or use it.

                i)       You can feel good about using herbicides by Monsanto. They
                         carry a toxicity category rating of 'practically non-toxic' as it
                         pertains to mammals, birds and fish.

                j)       “Roundup can be used where kids and pets will play and
                         breaks down into natural material.” This ad depicts a person
                         with his head in the ground and a pet dog standing in an area
                         which has been treated with Roundup. 2


        40.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication” that:

2
 Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance
Pursuant to Executive Law § 63(15) (Nov. 1996).
                                                      8
    Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 9 of 35 PageID 61



                a)       its glyphosate-containing pesticide products or
                         any component
                b)       thereof are safe, non-toxic, harmless or free from risk.

                c)       its glyphosate-containing pesticide products or any
                         component thereof manufactured, formulated,
                         distributed or sold by Monsanto are biodegradable

                d)       its glyphosate-containing pesticide products or any
                         component thereof stay where they are applied under
                         all circumstances and will not move through the
                         environment by any means.

                e)       its glyphosate-containing pesticide products or any
                         component thereof are "good" for the environment or
                         are "known for their environmental characteristics."

                f)       glyphosate-containing pesticide products or any
                         component thereof are safer or less toxic than
                         common consumer products other than herbicides;

                g)       its glyphosate-containing products or any component
                         thereof might be classified as "practically non-toxic.

        41.     Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief still has not done so today.

        42.     In 2009, France’s highest court ruled that Monsanto had not told the truth about

the safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely

advertised its herbicide Roundup as “biodegradable,” and that it “left the soil clean.” 3

                          EVIDENCE OF CARCINOGENICITY IN ROUNDUP

        43.     As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic

properties.

        44.     On March 4, 1985, a group of the EPA’s Toxicology                   Branch    published       a

memorandum classifying glyphosate as a Category C oncogene. 4



3
      Monsanto      Guilty     in    ‘False    Ad’  Row,     BBC,      Oct.     15,     2009,    available        at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.
4
  Consensus Review of Glyphosate, Casewell No. 661 A. March 4, 1985. United States Environmental Protection
                                                       9
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 10 of 35 PageID 62



Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

         45.      In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

 103214). The Registration standard required additional phytotoxicity, environmental fate,

 toxicology, product chemistry, and residue chemistry studies. All of the data required was

 submitted and reviewed and/or waived. 5

          46.     In October 1991 the EPA published a Memorandum entitled “Second Peer

Review of Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of

non-carcinogenicity for humans). Two peer review committee members did not concur with the

conclusions of the committee and one member refused to sign. 6

         47.      In addition to the toxicity of the active molecule, many studies support the

 hypothesis that glyphosate formulations found in Monsanto’s Roundup products are more

 dangerous and toxic than glyphosate alone. 7 As early as 1991 evidence existed demonstrating

 that glyphosate formulations were significantly more toxic than glyphosate alone. 8

         48.      In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell

 Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

         49.      The study found that Monsanto’s Roundup caused delays in the cell cycles of sea

 urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter

 cell cycles.

         50.      In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides




Agency.
5
  http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf
6
  Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental Protection
Agency
7
  Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004
8
  Martinez et al 1991
                                                       10
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 11 of 35 PageID 63



    affect cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based

    products and cell cycle dysregulation.

             51.      The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and

    human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

    development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such

    as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose

    of glyphosate affecting cells.” 9

             52.      In 2005, Francisco Peixoto published a study showing that Roundup’s effects on

    rat liver mitochondria are much more toxic and harmful than the same concentrations of

    glyphosate alone.

             53.      The Peixoto study suggested that the harmful effects of Roundup on

    mitochondrial bioenergetics could not be exclusively attributed to glyphosate and could be the

    result of other chemicals, namely the surfactant POEA, or alternatively due to the possible

    synergy between glyphosate and Roundup formulation products.

             54.      In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining

    the effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

             55.      The study used dilution levels of Roundup and glyphosate far below agricultural

    recommendations, corresponding with low levels of residues in food. The study concluded that

    supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

    toxicity of glyphosate alone. The study further suggested that determinations of glyphosate

    toxicity should take into account the presence of adjuvants, or those chemicals used in the

    formulation of the complete pesticide. The study confirmed that the adjuvants in Roundup are

    not inert and that          Roundup is always more toxic than its active ingredient glyphosate.


9
    (Molinari, 2000; Stewart et al., 2003)
                                                     11
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 12 of 35 PageID 64



       56.    The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Monsanto.

       57.    Monsanto knew or should have known that Roundup is more toxic than

glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and “inert”

ingredients, and/or the surfactant POEA were necessary to protect Mr. Rogers from Roundup.

       58.    Monsanto knew or should have known that tests limited to Roundup’s active

ingredient glyphosate were insufficient to prove the safety of Roundup.

       59.    Monsanto failed to appropriately and adequately test Roundup, Roundup’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Mr. Rogers from

Roundup.

       60.    Rather than performing appropriate tests, Monsanto relied upon flawed industry-

supported studies designed to protect Monsanto’s economic interests rather than Mr. Rogers and

the consuming public.

       61.    Despite its knowledge that Roundup was considerably more dangerous than

glyphosate alone, Monsanto continued to promote Roundup as safe.

                         IARC CLASSIFICATION OF GLYPHOSATE

       62.    The International Agency for Research on Cancer (“IARC”) is the specialized

intergovernmental cancer agency the World Health Organization (“WHO”) of the United

Nations tasked with conducting and coordinating research into the causes of cancer.

       63.    An IARC Advisory Group to Recommend Priorities for IARC Monographs

during 2015–2019 met in April 2014. Though nominations for the review were solicited, a

substance must meet two criteria to be eligible for review by the IARC Monographs: there must

already be some evidence of carcinogenicity of the substance, and there must be evidence that

humans are exposed to the substance.

                                               12
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 13 of 35 PageID 65



       64.     IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

determining priority in reviewing chemicals. The substance must have a potential for direct

impact on public health; scientific literature to support suspicion of carcinogenicity; evidence of

significant human exposure; high public interest and/or potential to bring clarity to a

controversial area and/or reduce public anxiety or concern; related agents similar to one given

high priority by the above considerations. Data reviewed is sourced preferably from publicly

accessible, peer-reviewed data.

       65.     On March 24, 2015, after its cumulative review of human, animal, and DNA

studies for more than one (1) year, many of which have been in Monsanto’s possession since as

early as 1985, the IARC’s working group published its conclusion that the glyphosate contained

in Monsanto’s Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the

mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in

animals.

       66.     The IARC’s full Monograph was published on July 29, 2015 and established

glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate

demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

       67.     The IARC Working Group found an increased risk between exposure to

glyphosate and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the

increased risk continued after adjustment for other pesticides.

       68.     The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.




                                                13
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 14 of 35 PageID 66



                       EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

       69.     Despite the new classification by the IARC, Monsanto has had ample evidence of

glyphosate and Roundup’s genotoxic properties for decades.

       70.     Genotoxicity refers to chemical agents that are capable of damaging the DNA

within a cell through genetic mutations, which is a process that is believed to lead to cancer.

       71.     In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana

catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

       72.     The study found that tadpoles exposed to Roundup showed significant DNA

damage when compared with unexposed control animals.

       73.     Both human and animal studies have shown that glyphosate and glyphosate-based

formulations such as Roundup can induce oxidative stress.

       74.     Oxidative stress and associated chronic inflammation are believed to be involved

in carcinogenesis.

       75.     The IARC Monograph notes that “[s]trong evidence exists that glyphosate,

AMPA and glyphosate-based formulations can induce oxidative stress.”

       76.     In 2006 César Paz-y-Miño published a study examining DNA damage in human

subjects exposed to glyphosate.

       77.     The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

       78.     The IARC Monograph reflects the volume of evidence of glyphosate pesticides’

genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is

strong.”

                                                 14
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 15 of 35 PageID 67



       79.     Despite knowledge to the contrary, Monsanto maintains that there is no evidence

that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

       80.     In addition to glyphosate and Roundup’s genotoxic properties, Monsanto has long

been aware of glyphosate’s carcinogenic properties.

       81.     Glyphosate and Roundup in particular have long been associated with

carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.

       82.     Monsanto has known of this association since the early to mid-1980s and

numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or

Roundup.

       83.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose related

response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

glyphosate was oncogenic.

       84.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case

controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

       85.     The study concluded that glyphosate had the most significant relationship to NHL

among all herbicides studies with an increased odds ratio of 3.11.

       86.     In 2003 AJ De Roos published a study examining the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL.

       87.    The study, which controlled for potential confounders, found a relationship

between increased NHL incidence and glyphosate.

       88.     In 2008 Mikael Eriksson published a population based case-control study of
exposure to various pesticides as a risk factor for NHL.


                                                15
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 16 of 35 PageID 68




       89.     This strengthened previous associations between glyphosate and NHL.

       90.     In spite of this knowledge, Monsanto continued to issue broad and sweeping

statements suggesting that Roundup was, and is, safer than ordinary household items such as

table salt, despite a lack of scientific support for the accuracy and validity of these statements

and, in fact, voluminous evidence to the contrary.

       91.     Upon information and belief, these statements and representations have been

made with the intent of inducing Joseph N. Rogers, Sr., deceased, the agricultural community,

and the public at large to purchase and increase the use of Monsanto’s Roundup for Monsanto’s

pecuniary gain, and in fact, did induce Joseph N. Rogers, Sr., deceased, to use Roundup.

       92.     Monsanto made these statements with complete disregard and reckless

indifference to the safety of Joseph N. Rogers, Sr. and the general public.

       93.     Notwithstanding Monsanto’s representations, scientific evidence has established a

clear association between glyphosate and genotoxicity, inflammation, and an increased risk of

many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

        94.    Monsanto knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

        95.    Monsanto failed to appropriately and adequately inform and warn Joseph N.

Rogers, Sr., deceased, of the serious and dangerous risks associated with the use of and exposure

to glyphosate and/or Roundup, including, but not limited to, the risk of developing NHL, as well

as other severe and personal injuries, which are permanent and/or long-lasting in nature, cause

significant physical pain and mental anguish, diminished enjoyment of life, and the need for

medical treatment, monitoring and/or medications.


                                                16
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 17 of 35 PageID 69



       96.     Despite the IARC’s classification of glyphosate as a class 2A probable

carcinogen, Monsanto continues to maintain that glyphosate and/or Roundup is safe, non-

carcinogenic, non-genotoxic, and falsely warrant to users and the general public that independent

experts and regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity

in glyphosate and Roundup.

       97.     Monsanto has claimed and continue to claim that Roundup is safe, non-

carcinogenic, and non-genotoxic. These misrepresentations are consistent with Monsanto’s

cavalier approach to investigating and ensuring the safety of its products, the safety of the public

at large, and the safety of Joseph N. Rogers, Sr., deceased.

     SCIENTIFIC FRAUD UNDERLYING THE SAFETY DETERMINATIONS OF
                            GLYPHOSATE

       98.     After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

       99.     This culminated in the EPA’s reclassification of glyphosate to Group E, which

was based upon evidence of non-carcinogenicity in humans.

       100.    In so classifying, the EPA stated that “[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation

and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen

under any circumstances.”

       101.    On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup products for registration purposes committed scientific fraud.

       102.    In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to

perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed

approximately 30 tests on glyphosate and glyphosate-containing products, including 11 of the 19

chronic toxicology studies needed to register Roundup with the EPA.
                                                 17
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 18 of 35 PageID 70



        103.    In 1976, the Food and Drug Administration (“FDA”) performed an inspection of

IBT and discovered discrepancies between the raw data and the final report relating to

toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the

toxicology studies conducted for Roundup were invalid. An EPA reviewer stated, after finding

“routine falsification of data” at IBT, that it was “hard to believe the scientific integrity of the

studies when they said they took specimens of the uterus from male rabbits.”

        104.    Three top executives of IBT were convicted of fraud in 1983.

        105.    In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990

to perform pesticide and herbicide studies, including several studies on Roundup.

        106.    In March of 1991, the EPA announced that it was investigating Craven for

“allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”

        107.    The investigation lead to the indictments of the laboratory owner and a handful of

employees.

                   MONSANTO’S CONTINUING DISREGARD FOR THE
                       SAFETY OF MR. ROGERS AND THE PUBLIC

        108.    Monsanto claims on its website that “[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup

brand herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses,

and that it is not genotoxic.”10

        109.    Ironically, the primary source for this statement is a 1986 report by the WHO, the
10
  Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
2015)




                                                    18
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 19 of 35 PageID 71



same organization that now considers glyphosate to be a probable carcinogen.

       110.     Glyphosate, and Monsanto’s Roundup products in particular, have long been

associated with serious side effects and many regulatory agencies around the globe have banned

or are currently banning the use of glyphosate herbicide products.

       111.     Monsanto’s statements proclaiming the safety of Roundup and disregarding its

dangers misled Joseph N. Rogers, Sr., deceased.

       112.     Despite Monsanto’s knowledge that Roundup was associated with an elevated

risk of developing cancer, Monsanto’s promotional campaigns focused on Roundup’s purported

“safety profile.”

       113.     Monsanto’s failure to adequately warn Joseph N. Rogers, Sr., deceased, resulted

in (1) him using and being exposed to glyphosate instead of using another acceptable and safe

method of controlling unwanted weeds and pests; and (2) scientists and physicians failing to

warn and instruct consumers about the risk of cancer, including NHL, and other injuries

associated with Roundup.

       114.     Monsanto failed to seek modification of the labeling of Roundup to include

relevant information regarding the risks and dangers associated with Roundup exposure.

       115.     The failure of Monsanto to appropriately warn and inform the EPA has resulted in

inadequate warnings in safety information presented directly to users and consumers.

       116.     The failure of Monsanto to appropriately warn and inform the EPA has resulted in

the absence of warning or caution statements that are adequate to protect health and the

environment.

       117.     The failure of Monsanto to appropriately warn and inform the EPA has resulted in

the directions for use that are not adequate to protect health and the environment.

      118.     By reason of the foregoing acts and omissions, Plaintiff seeks compensatory

                                                19
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 20 of 35 PageID 72



damages as a result of Joseph N. Rogers, Sr., deceased’s, exposure to, Roundup which caused or

was a substantial contributing factor in causing him to suffer from cancer, specifically NHL.

       119.    By reason of the foregoing, Joseph N. Rogers, Sr., died.

       120.    By reason of the foregoing acts and omissions, the Estate and Joseph N. Rogers,

Sr., deceased, and the Estate of Joseph N. Rogers, Sr., deceased, Judith B. Rogers, have suffered

wrongful death damages, including but not limited to emotional and mental anguish, medical

expenses, lost net appropriations, and other economic and non-economic damages, as a result of

the actions and inactions of the Monsanto.

                      JOSEPH N. ROGERS, SR.’S EXPOSURE TO ROUNDUP

       121.    Joseph N. Rogers, Sr. began using Roundup in the 1970’s.

       122.    For more than 40 years, Joseph N. Rogers, Sr. sprayed Roundup on a regular basis

in his yard, which included larger levels of acreage over the years. He followed all safety and

precautionary warnings during the course of use.

       123.    Joseph N. Rogers, Sr. was subsequently diagnosed with NHL in approximately

2014. The development of his NHL was proximately and actually caused by exposure to

Monsanto’s Roundup products.

       124.    As a result of his exposure to Roundup products, Joseph N. Rogers, Sr. died,

causing significant economic and non- economic damages to his estate and to the beneficiary of

his estates, Judith B. Rogers.

       EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS
       125.    The running of any statute of limitations has been told by reason of Monsanto’s

fraudulent concealment. Monsanto, through its affirmative misrepresentations and omissions,

actively concealed from Joseph N. Rogers, Sr., deceased, the true risks associated with Roundup

and glyphosate.


                                               20
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 21 of 35 PageID 73



            126.     At all relevant times, Monsanto has maintained that Roundup is safe, non-toxic,

and non-carcinogenic.

            127.     Indeed, even as of July 2016, Monsanto continued to represent to the public that

“Regulatory authorities and independent experts around the world have reviewed numerous

long-term/carcinogenicity and genotoxicity studies and agree that there is no evidence that

glyphosate, the active ingredient in Roundup® brand herbicides and other glyphosate-based

herbicides, causes cancer, even at very high doses, and that it is not genotoxic” (emphasis

added).11

            128.     As a result of Monsanto’s actions, Joseph N. Rogers, Sr., deceased, was unaware,

and could not reasonably know or have learned through reasonable diligence that Roundup

and/or glyphosate contact, exposed Joseph N. Rogers, Sr. to the risks alleged herein and that

those risks were the direct and proximate result of Monsanto’s acts and omissions.

            129.     Furthermore, Monsanto is estopped from relying on any statute of limitations

because of its fraudulent concealment of the true character, quality and nature of Roundup.

Monsanto was under a duty to disclose the true character, quality, and nature of Roundup

because this was non-public information over which Monsanto had and continues to have

exclusive control, and because Monsanto knew that this information was not available to Joseph

N. Rogers, Sr. or to distributors of Roundup. In addition, Monsanto is estopped from relying on

any statute of limitations because of its intentional concealment of these facts.

            130.     Joseph N. Rogers, Sr., had no knowledge that Monsanto was engaged in the

wrongdoing alleged herein. Because of the fraudulent acts of concealment of wrongdoing by

Monsanto, Joseph N. Rogers, Sr., could not have reasonably discovered the wrongdoing at any

time prior. Also, the


11
     Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (Downloaded October 9 2015)

                                                            21
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 22 of 35 PageID 74




  economics of this fraud should be considered. Monsanto had the ability to and did spend

  enormous amounts of money in furtherance of its purpose of marketing, promoting and/or

  distributing a profitable herbicide, notwithstanding the known or reasonably known risks.

  Joseph N. Rogers, Sr. and medical professionals could not have afforded and could not

  have possibly conducted studies to determine the nature, extent, and identity of related

  health risks, and were forced to rely on only the Monsanto’s representations. Accordingly,

  Monsanto is precluded by the discovery rule and/or the doctrine of fraudulent

  concealment from relying upon any statute of limitations.

                                   COUNT I - NEGLIGENCE

          131.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through

  130.

          132.    Monsanto had a duty to exercise reasonable care in the designing,

  researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale,

  and/or distribution of Roundup into the stream of commerce, including a duty to assure

  that the product would not cause users to suffer unreasonable, dangerous side effects.

          133.    Monsanto failed to exercise ordinary care in the designing, researching,

  testing, manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality

  assurance, quality control, and/or distribution of Roundup into interstate commerce in that

  Monsanto knew or should have known that using Roundup created a high risk of

  unreasonable, dangerous side effects, including, but not limited to, the development of

  NHL, as well as other severe and personal injuries which are permanent and lasting in

  nature, physical pain and mental anguish, including diminished enjoyment of life, as well as

  need for lifelong medical treatment, monitoring, and/or medications.

          134.    The negligence by the Monsanto, its agents, servants, and/or employees,

                                                  22
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 23 of 35 PageID 75




  included but was not limited to the following acts and/or omissions:

         a.      Manufacturing, producing, promoting, formulating, creating, and/or
                 designing Roundup without thoroughly testing it;

        b.       Failing to test Roundup and/or failing to adequately, sufficiently, and
                 properly test Roundup;

        c.       Not conducting sufficient testing programs to determine whether or not
                 Roundup was safe for use; in that Monsanto herein knew or should have
                 known that Roundup was unsafe and unfit for use by reason of the dangers
                 to its users;

        d.       Not conducting sufficient testing programs and studies to determine
                 Roundup’s carcinogenic properties even after Monsanto had knowledge
                 that Roundup is, was, or could be carcinogenic;

        e.       Failing to conduct sufficient testing programs to determine the safety of
                 “inert” ingredients and/or adjuvants contained within Roundup, and the
                 propensity of these ingredients to render Roundup toxic, increase the
                 toxicity of Roundup, whether these ingredients are carcinogenic, magnify
                 the carcinogenic properties of Roundup, and whether or not “inert”
                 ingredients and/or adjuvants were safe for use;

        f.       Negligently failing to adequately and correctly warn Joseph N. Rogers, Sr.,
                 the public, the medical and agricultural professions, and the EPA of the
                 dangers of Roundup;

        g.       Negligently failing to petition the EPA to strengthen the warnings
                 associated with Roundup;

        h.       Failing to provide adequate cautions and warnings to protect the health of
                 users, handlers, applicators, and persons who would reasonably and
                 foreseeably come into contact with Roundup;

        i.       Negligently marketing, advertising, and recommending the use of
                 Roundup without sufficient knowledge as to its dangerous propensities;

        j.       Negligently representing that Roundup was safe for use for its intended
                 purpose, and/or that Roundup was safer than ordinary and common items
                 such as table salt, when, in fact, it was unsafe;

        k.       Negligently representing that Roundup had equivalent safety and efficacy
                 as other forms of herbicides;

        l.       Negligently designing Roundup in a manner, which was dangerous to its
                 users;

                                              23
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 24 of 35 PageID 76




        m.       Negligently manufacturing Roundup in a manner, which was dangerous to
                 its users;

        n.       Negligently producing Roundup in a manner, which was dangerous to its
                 users;

        o.       Negligently formulating Roundup in a manner, which was dangerous to its
                 users;

        p.       Concealing information from the Joseph N. Rogers, Sr., while knowing
                 that Roundup was unsafe, dangerous, and/or non-conforming with EPA
                 regulations; and

        q.       Improperly concealing and/or misrepresenting information from the Joseph
                 N. Rogers, Sr., scientific and medical professionals, and/or the EPA,
                 concerning the severity of risks and dangers of Roundup compared to other
                 forms of herbicides.

        r.       Negligently selling Roundup with a false and misleading label.


         135.    Monsanto under-reported, underestimated, and downplayed the serious

  dangers of Roundup.

         136.    Monsanto negligently and deceptively compared the safety risks and/or

  dangers of Roundup with common everyday foods such as table salt, and other forms of

  herbicides.

         137.    Monsanto was negligent and/or violated Florida law in the designing,

  researching, supplying, manufacturing, promoting, packaging, distributing, testing,

  advertising, warning, marketing, and selling of Roundup in that they:

         a.      Failed to use ordinary care in designing and manufacturing Roundup so as
                 to avoid the aforementioned risks to individuals when Roundup was used
                 as an herbicide;
         b.      Failed to accompany its product with proper and/or accurate warnings
                 regarding all possible adverse side effects associated with the use of
                 Roundup;

         c.      Failed to accompany its product with proper warnings regarding all
                 possible adverse side effects concerning the failure and/or malfunction of
                 Roundup;

                                              24
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 25 of 35 PageID 77




         d.      Failed to accompany its product with accurate warnings regarding the risks
                 of all possible adverse side effects concerning Roundup;

         e.      Failed to warn Joseph N. Rogers, Sr., of the severity and duration of such
                 adverse effects, as the warnings given did not accurately reflect the
                 symptoms, or severity of the side effects including, but not limited to, the
                 development of NHL;

         f.      Failed to conduct adequate testing, clinical testing and post-marketing
                 surveillance to determine the safety of Roundup;

         g.      Failed to conduct adequate testing, clinical testing, and post-marketing
                 surveillance to determine the safety of Roundup’s “inert” ingredients
                 and/or adjuvants;

         h.      Negligently misrepresented the evidence of Roundup’s genotoxicity and
                 carcinogenicity;

         i.      Was otherwise careless and/or negligent.

         138.    Despite the fact that Monsanto knew or should have known that Roundup

  caused, or could cause, unreasonably dangerous side effects, Monsanto continued and

  continues to market, manufacture, distribute, and/or sell Roundup to consumers, including

  the Joseph N. Rogers, Sr.

         139.    Monsanto knew or should have known that consumers such as Joseph N.

  Rogers, Sr., would foreseeably suffer injury as a result of Monsanto’s failure to exercise

  ordinary care, as set forth above.

         140.    Monsanto’s violations of law and/or negligence were the proximate cause

  of Joseph N. Rogers, Sr.’s death, and the economic and non-economic damages to his

  estate and beneficiaries.

         141.    As a direct and proximate result of the foregoing acts and/or omissions by

  Monsanto, Plaintiff seeks damages on behalf of herself for the following:

                         a.      The value of lost support and services;

                         b.      Lost companionship and protection;

                                               25
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 26 of 35 PageID 78




                           c.     Mental pain and suffering;

                           d.     Medical expenses and funeral expenses; and

                           e.     Punitive damages.

             WHEREFORE, the Plaintiff, JUDITH B. ROGERS, as the Personal representative

  of THE ESTATE OF JOSEPH N. ROGERS, SR., deceased, respectfully demands

  judgment against the Defendant, MONSANTO COMPANY, for compensatory and

  punitive damages, together with interest, costs, attorneys’ fees and all relief as this Court

  deems just and proper. Additionally, Plaintiff demands a trial by jury on all issues so

  triable.

                                  COUNT II – STRICT LIABILITY
                                       DESIGN EFFECT

             142.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through

   130.

             143.   At all times herein mentioned, Monsanto designed, researched,

  manufactured, tested, advertised, promoted, sold, distributed Roundup as hereinabove

  described that was used by the Joseph N. Rogers, Sr., deceased.

             144.   Monsanto’s Roundup was expected to and did reach the usual consumers,

  handlers, and persons coming into contact with said product without substantial change in

  the condition in which it was produced, manufactured, sold, distributed, and marketed by

  the Monsanto.

             145.   At those times, Roundup was in an unsafe, defective, and inherently

  dangerous condition, which was dangerous to users, and in particular, to Joseph N.

  Rogers, Sr.

             146.   The Roundup designed, researched, manufactured, tested, advertised,

  promoted, marketed, sold, and distributed by Monsanto was defective in design or
                                           26
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 27 of 35 PageID 79




  formulation in that, when it left the hands of the manufacturer and/or suppliers, the foreseeable

  risks exceeded the benefits associated with the design or formulation of Roundup.

          147.    The Roundup designed, researched, manufactured, tested, advertised,

  promoted, marketed, sold, and distributed by Monsanto was defective in design and/or

  formulation, in that, when it left the hands of the Monsanto manufacturers and/or

  suppliers, it was unreasonably dangerous, unreasonably dangerous in normal use, and it

  was more dangerous than an ordinary consumer would expect.

          148.    At all times herein mentioned, Roundup was in a defective condition and

  unsafe, and Monsanto knew or had reason to know that said product was defective and

  unsafe, especially when used in the form and manner as provided by the Monsanto. In

  particular, Monsanto’s Roundup was defective in the following ways:

          a.      When placed in the stream of commerce, Monsanto’s Roundup products
                  were defective in design and formulation and, consequently, dangerous to
                  an extent beyond that which an ordinary consumer would anticipate.

          b.      When placed in the stream of commerce, Monsanto’s Roundup products
                  were unreasonably dangerous in that they were hazardous and posed a
                  grave risk of cancer and other serious illnesses when used in a reasonably
                  anticipated manner.

          c.      When placed in the stream of commerce, Monsanto’s Roundup products
                  contained unreasonably dangerous design defects and were not reasonably
                  safe when used in a reasonably anticipated manner.

          d.      Monsanto did not sufficiently test, investigate, or study its Roundup
                  products.

          e.      Exposure to Roundup presents a risk of harmful side effects that outweigh
                  any potential utility stemming from the use of the herbicide.

          f.      Monsanto new or should have known at the time of marketing its Roundup
                  products that exposure to Roundup and could result in cancer and other
                  severe illnesses and injuries.

          g.      Monsanto did not conduct adequate post-marketing surveillance of its
                  Roundup products.

                                                  27
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 28 of 35 PageID 80




         149.    Monsanto knew, or should have known that at all times herein mentioned

  its Roundup was in a defective condition, and was and is inherently dangerous and unsafe.

         150.    Joseph N. Rogers, Sr., deceased, was exposed to Monsanto’s Roundup, as

  described above, without knowledge of Roundup’s dangerous characteristics.

         151.    At the time of Joseph N. Rogers, Sr.’s, use of and exposure to Roundup,

  Roundup was being used for the purposes and in a manner normally intended, as a broad-

  spectrum herbicide.

         152.    Monsanto with this knowledge voluntarily designed its Roundup with a

  dangerous condition for use by the public, and in particular Joseph N. Rogers, Sr.

         153.    Monsanto had a duty to create a product that was not unreasonably

  dangerous for its normal, intended use.

         154.    Monsanto created a product that was and is unreasonably dangerous for its

  normal, intended use.

         155.    Monsanto marketed and promoted a product in such a manner so as to

  make it inherently defective as the product downplayed its suspected, probable, and

  established health risks inherent with its normal, intended use.

         156.    The Roundup designed, researched, manufactured, tested, advertised,

  promoted, marketed, sold, and distributed by Monsanto was manufactured defectively in

  that Roundup left the hands of Monsanto in a defective condition and was unreasonably

  dangerous to its intended users.

         157.    The Roundup designed, researched, manufactured, tested, advertised,

  promoted, marketed, sold, and distributed by Monsanto reached its intended users in the

  same defective and unreasonably dangerous condition in which the Monsanto’s Roundup

  was manufactured.

                                               28
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 29 of 35 PageID 81




         158.      Monsanto    designed,   researched,   manufactured,     tested,   advertised,

  promoted, marketed, sold, and distributed a defective product, which created an

  unreasonable risk to the health of consumers and to Joseph N. Rogers, Sr. in particular,

  and Monsanto is therefore strictly liable for the injuries sustained by the Estate of Joseph

  N. Rogers, Sr.

         159.      Joseph N. Rogers, Sr., could not, by the exercise of reasonable care, have

  discovered Roundup’s defects herein mentioned or perceived its danger.

         160.      By reason of the foregoing, Monsanto has become strictly liable to the

  Estate of Joseph N. Rogers, Sr. for the manufacturing, marketing, promoting, distribution,

  and selling of a defective product, Roundup.

         161.      Defects in Monsanto’s Roundup were the cause or a substantial factor in

  causing Joseph N. Rogers, Sr.’s death.

         162.      As a direct and proximate result of the foregoing acts and/or omissions by

  Monsanto, Joseph N. Rogers, Sr. died.

         163.      As a direct and proximate result of the foregoing acts and/or omissions by

  Monsanto, Plaintiff seeks damages on behalf of herself for the following:

                          f.     The value of lost support and services;

                          g.     Lost companionship and protection;

                          h.     Mental pain and suffering;

                          i.     Medical expenses and funeral expenses; and

                          j.     Punitive damages.

         WHEREFORE, the Plaintiff, JUDITH B. ROGERS, as the Personal representative

  of THE ESTATE OF JOSEPH N. ROGERS, SR., deceased, respectfully demands

  judgment against the Defendant, MONSANTO COMPANY, for compensatory and

                                                 29
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 30 of 35 PageID 82




  punitive damages, together with interest, costs, attorneys’ fees and all relief as this Court

  deems just and proper. Additionally, Plaintiff demands a trial by jury on all issues so

  triable.


                                  COUNT III – STRICT LIABILITY
                                      FAILURE TO WARN

             164.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through

  130.

             165.   Monsanto has engaged in the business of selling, testing, distributing,

  supplying, manufacturing, marketing, and/or promoting Roundup, and through that

  conduct, have knowingly and intentionally placed Roundup into the stream of commerce

  with full knowledge that it reaches consumers such as Joseph N. Rogers, Sr., who are

  exposed to it through ordinary and reasonably foreseeable uses.

             166.   Monsanto did in fact sell, distribute, supply, manufacture, and/or promote

  Roundup to Joseph N. Rogers, Sr. Additionally, Monsanto expected the Roundup that it

  was selling, distributing, supplying, manufacturing, and/or promoting to reach – and

  Roundup did in fact reach – consumers, including Joseph N. Rogers, Sr., without any

  substantial change in the condition of the product from when it was initially distributed by

  Monsanto.

             167.   At the time of manufacture, Monsanto could have provided the warnings

  or instructions regarding the full and complete risks of Roundup and glyphosate-

  containing products because it knew or should have known of the unreasonable risks of

  harm associated with the use of and/or exposure to such products.

             168.   At all times herein mentioned, the aforesaid product was defective and

  unsafe in manufacture such that it was unreasonably dangerous to the user, and was so at
                                                 30
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 31 of 35 PageID 83




  the time it was distributed by Monsanto and at the time Joseph N. Rogers, Sr. was

  exposed to and/or ingested the product. The defective condition of Roundup was due in

  part to the fact that it was not accompanied by proper warnings regarding its carcinogenic

  qualities and possible side effects, including, but not limited to, developing non-

  Hodgkin’s lymphoma as a result of exposure and use.

          169.    Roundup did not contain a warning or caution statement, which was

  necessary and, if complied with, was adequate to protect the health of those exposed

  in violation of 7 U.S.C. § 136j(a)(1)(E).

          170.    Monsanto’s failure to include a warning or caution statement which was

  necessary and, if complied with, was adequate to protect the health of those exposed,

  violated 7 U.S.C. § 136j(a)(1)(E) as well as the laws of the State of Florida.

          171.    Monsanto could have amended the label of Roundup to provide additional

  warnings.

          172.    This defect caused or contributed to serious injury to, and the death of,

  Joseph N. Rogers, Sr., who used Roundup in its intended and foreseeable manner.

          173.    At all times herein mentioned, Monsanto had a duty to properly design,

  manufacture, compound, test, inspect, package, label, distribute, market, examine,

  maintain supply, provide proper warnings, and take such steps to assure that the product

  did not cause users to suffer from unreasonable and dangerous side effects.

          174.    Monsanto labeled, distributed, and promoted the aforesaid product that it

  was dangerous and unsafe for the use and purpose for which it was intended.

          175.    Monsanto failed to warn of the nature and scope of the side effects

  associated with Roundup, namely its carcinogenic properties and its propensity to cause

  or serve as a substantial contributing factor in the development of NHL.

                                                   31
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 32 of 35 PageID 84




          176.    Monsanto was aware of the probable consequences of the aforesaid

  conduct. Despite the fact that Monsanto knew or should have known that Roundup caused

  serious injuries, Monsanto failed to exercise reasonable care to warn of the dangerous

  carcinogenic properties and       side effect of developing NHL from Roundup exposure, even

  though these side effects were known or reasonably scientifically knowable at the time of

  distribution. Monsanto willfully and deliberately failed to avoid the consequences associated with

  its failure to warn, and in doing so, Monsanto acted with a conscious disregard for the safety of

  Joseph N. Rogers, Sr.

          177.    At the time of exposure, Joseph N. Rogers, Sr. could not have reasonably

  discovered any defect in Roundup prior through the exercise of reasonable care.

          178.    Monsanto, as the manufacturer and/or distributor of the subject product, is

  held to the level of knowledge of an expert in the field.

          179.    Joseph N. Rogers, Sr. reasonably relied upon the skill, superior knowledge,

  and judgment of Monsanto.

          180.    Had Monsanto properly disclosed the risks associated with Roundup

  products, Joseph N. Rogers, Sr. would have avoided the risk of NHL by not using Roundup

  products.

          181.    The information that Monsanto did provide or communicate failed to

  contain adequate warnings and precautions that would have enabled Joseph N. Rogers,

  Sr., and similarly situated individuals, to utilize the product safely and with adequate

  protection. Instead, Monsanto disseminated information that was inaccurate, false, and

  misleading and which failed to communicate accurately or adequately the comparative

  severity, duration, and extent of the risk of injuries associated with use of and/or exposure

  to Roundup and glyphosate; continued to promote the efficacy of Roundup, even after it

  knew or should have known of the unreasonable risks from use or exposure; and
                                       32
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 33 of 35 PageID 85




  concealed, downplayed, or otherwise suppressed, through aggressive marketing and

  promotion, any information or research about the risks and dangers of exposure to

  Roundup and glyphosate.

             182.    To this day, Monsanto has failed to adequately warn of the true risks of

  Joseph N. Rogers, Sr.’s injuries and death associated with the use of and exposure to

  Roundup.

              183.    As a result of its inadequate warnings, Monsanto’s Roundup products

   were defective and unreasonably dangerous when they left the possession and/or control

   of Monsanto, were distributed by Monsanto, and used by Joseph N. Rogers, Sr.

              184.    As a direct and proximate result of the foregoing acts and/or omissions by

   Monsanto, Plaintiff seeks damages on behalf of herself for the following:

                            a.     The value of lost support and services;

                            b.     Lost companionship and protection;

                            c.     Mental pain and suffering;

                            d.     Medical expenses and funeral expenses; and

                            e.     Punitive damages.

             WHEREFORE, the Plaintiff, JUDITH B. ROGERS, as the Personal representative

  of THE ESTATE OF JOSEPH N. ROGERS, SR., deceased, respectfully demands

  judgment against the Defendant, MONSANTO COMPANY, for compensatory and

  punitive damages, together with interest, costs, attorneys’ fees and all relief as this Court

  deems just and proper. Additionally, Plaintiff demands a trial by jury on all issues so

  triable.

                            COUNT IV – BREACH OF IMPLIED
                                    WARRANTIES

             185.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through
                                                  33
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 34 of 35 PageID 86




  130.

         186.     At all times herein mentioned, Monsanto manufactured, distributed,

  compounded, recommended, merchandized, advertised, promoted, and sold Roundup as a

  broad spectrum herbicide. These actions were under the ultimate control and supervision

  of Monsanto.

         187.     At the time Monsanto marketed, sold, and distributed Roundup for use by

  Joseph N. Rogers, Sr., Monsanto knew of Roundup’s intended use and impliedly

  warranted the product to be or merchantable quality and safe and fit for this use.

         188.     Monsanto impliedly represented and warranted to Joseph N. Rogers, Sr.

  and users of Roundup, the agricultural community, and/or the EPA that Roundup was safe

  and of merchantable quality and fit for the ordinary purpose for which it was to be used.

         189.     These representations and warranties were false, misleading, and

  inaccurate in that Roundup was unsafe, unreasonably dangerous, not of merchantable

  quality, and defective.

         190.     Joseph N. Rogers, Sr. and/or the EPA did rely on said implied warranty of

  merchantability of fitness for particular use and purpose.

         191.     Joseph N. Rogers, Sr. reasonably relied upon the skill and judgment of

  Monsanto as to whether Roundup was of merchantable quality and safe and fit for its

  intended use.

         192.     Roundup was injected into the stream of commerce by the Monsanto in a

  defective, unsafe, and inherently dangerous condition, and the products’ materials were

  expected to and did reach users, handlers, and persons coming into contact with said

  products without substantial change in the condition in which they were sold.

         193.     Monsanto breached the aforesaid implied warranties, as its herbicide

                                               34
Case 3:19-cv-00551-MMH-PDB Document 5 Filed 05/15/19 Page 35 of 35 PageID 87




  Roundup was not fit for its intended purposes and uses.

             194.   As a direct and proximate result of the foregoing acts or omissions by

  Monsanto, Joseph N. Rogers, Sr. died.

             195.   As a direct and proximate result of the foregoing acts and/or omissions by

   Monsanto, Plaintiff seeks damages on behalf of herself for the following:

                           f.     The value of lost support and services;

                           g.     Lost companionship and protection;

                           h.     Mental pain and suffering;

                           i.     Medical expenses and funeral expenses; and

                           j.     Punitive damages.

             WHEREFORE, the Plaintiff, JUDITH B. ROGERS, as the Personal representative

  of THE ESTATE OF JOSEPH N. ROGERS, SR., deceased, respectfully demands

  judgment against the Defendant, MONSANTO COMPANY, for compensatory and

  punitive damages, together with interest, costs, attorneys’ fees and all relief as this Court

  deems just and proper. Additionally, Plaintiff demands a trial by jury on all issues so

  triable.

              Dated this 15th day of May, 2019.

                                                  /s/ Christopher Shakib
                                                  Christopher Shakib, Esquire
                                                  TERRELL HOGAN & YEGELWEL, P.A.
                                                  233 East Bay Street, 8th Floor
                                                  Jacksonville, Florida 32202
                                                  Telephone:     (904) 632-2424
                                                  Facsimile:     (888) 575-3241
                                                  Primary Email: shakib@terrellhogan.com
                                                  Secondary Email: jfleury@terrellhogan.com
                                                  Florida Bar No.: 0947865
                                                  Attorney for the Plaintiff



                                                  35
